I)ISN’IISS; Opinion issued October 16, 2012




                                                In The
                                     (!tnitrt   uf \pi.irah
                         .Fifti! iitrirt        i.if     xa at atta
                                       No. 05-12-01259-CR


                             TOMMY JAMES MiLLER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F05-58514-Q


                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Bridges and Myers
                                Opinion By Chief Justice Wright

       Tommy James Miller filed a notice of appeal from the trial court’s order denying his “motion

to obtain records and hearings.” Appellate courts have jurisdiction over appeals by criminal

defendants only after conviction or from certain statutorily designated appealable orders. See Wright

v. State, 969 S.W.2d 588, 589—90 (Tex. App.—Dallas 1998, no pet.). The Court has found no

authority providing the right to appeal an order denying a motion to obtain records.
       We dismiss the appeal for want ofjurisdiction,




                                                   (‘\ROIN\ \\ Rl(ul II
                                                   (I uN II I I( 1

Do Not Publish
TEx, R. App. P. 47
I 21259F.U05




                                             —2
                              Qtutrt of .pprah
                       iftti Ditrirt of cxa at Ja11a

                                         JUDGMENT
TOMMY JAMES MILLER, Appellant                         Appeal from the 204th Judicial District Court
                                                      of I)allas County, Texas. (Tr.Ct.No. F05-
No. 05-12-01259-CR            V.                      585 14-Q).
                                                      Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS. Appellee                          Justices Bridges and Myers.

       Based on the Courfs   opinion   of this date, we DISMISS the appeal for want of jurisdiction.



Judgment entered October 16. 2012.



                                                                                -   /


                                                      CAROLYN WRJGHt           ‘




                                                      CHIEF )UST1CE /